Citation Nr: 0619025	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  00-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for gastritis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
claims folder was subsequently transferred to the RO in 
Winston-Salem, North Carolina.  


FINDING OF FACT

The veteran's gastritis is not manifested by more than 
nodular lesions with symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's gastritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7307 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
May 2004, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of the claim in a letter mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations.  The Board notes that its Remand 
of November 2003 required that the veteran be afforded a VA 
examination at which all indicated studies should be 
performed.  At the veteran's VA examination in compliance 
with the Board's directive, a gastroscopy was not performed.  
The examiner has stated that he did not feel there was any 
indication for a gastroscopy, a procedure which carries a 
risk.  Neither the veteran nor his representative has 
requested that the Board remand the case for a gastroscopy, 
and as the examiner has stated it is not necessary, the Board 
finds that no such procedure is required in this case.

The originating agency has obtained the veteran's service 
medical records and post-service treatment records.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

A 10 percent rating is warranted for chronic gastritis with 
small nodular lesions, and symptoms.  A 30 percent rating is 
warranted for chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  A 60 percent rating is 
warranted for chronic gastritis with severe hemorrhages, or 
large ulcerated or eroded areas.  C.F.R. § 4.114, Diagnostic 
Code 7307.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection and a 
noncompensable rating for gastritis by rating decision in 
March 1976.  In May 1992, his disability rating was increased 
to 10 percent.  The current claim for an increased rating was 
received in February 1999.

In September 1998 the veteran underwent a VA examination to 
determine the severity of his gastritis.  He reported that he 
vomited in the morning at least 3 to 4 times a week with 
light yellow thick emesis.  He also stated that his stomach 
hurt almost all the time and episodes of nausea and 
distention could occur at almost any time.  An upper GI did 
not reveal any ulcers, and the veteran did not report any 
weight gain or loss.  

Treatment records from the VA Medical Center show that the 
veteran had an upper GI in October 1998 that showed prominent 
mucosal folds in the stomach suggesting the need for a 
gastroscopy.  

The veteran was afforded another VA examination in May 1999.  
He complained of stomach problems with nausea, pain, cold 
sweats, and vomiting.  Physical examination of the abdomen 
revealed it to be soft and nontender.  The diagnosis was 
stomach pain, not well-defined, due to gastritis.  

The veteran's most recent VA examination was conducted in 
September 2005.  He again reported vomiting in the morning 
and stated at times he experienced lower abdominal pain.  His 
weight was stable.  Physical examination revealed a soft, 
nontender abdomen and slightly hyperactive bowel sounds.  The 
diagnosis was chronic dyspepsia and remote gastritis.  In 
later correspondence, the examiner stated that the veteran's 
gastritis had been aggravated by persistent use of tobacco 
and alcohol.  As noted above, the examiner felt that there 
was no indication for a gastroscopy.

The medical evidence of record is negative for the presence 
of eroded or ulcerated areas of the stomach.  Upper GI 
results from September 1998 showed that the veteran did not 
have an ulcer, and while the veteran has complained of 
vomiting and stomach pain, at his most recent VA examination 
in September 2005 he was diagnosed with chronic dyspepsia and 
only remote gastritis.  While no gastroscopy was performed, 
after reviewing the entire claims folder and physically 
examining the veteran, the examiner concluded a gastroscopy 
was not required.  The veteran's weight has been stable 
throughout the appeal period and he has manifested no other 
symptoms that would warrant the assignment of a disability 
rating higher than 10 percent.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
has also considered the benefit-of-the-doubt doctrine, but 
has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.
	

ORDER

Entitlement to an increased rating for gastritis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


